cc intl b05 presp-130410-14 third party communication none date of communication not applicable uilc number release date this may not be used or cited as precedent slide qualified derivative dealers training may 2nd and 3rd presp-130410-14 slide agenda day technical overview common equity derivative transaction sec_2 qdd and eligible_entity qdd tax_liability sec_871 overview few additional points day duties and obligations of a qdd qdd application documentation requirement sec_3 withholding and reporting obligation sec_4 qdd compliance examples slide duties and obligations application_for qdd statu sec_2 who can apply for qdd status an eligible_entity that is a qi any other person otherwise acceptable to the irs category is not meant to significantly expand the definition of an eligible_entity it is meant to give the irs the discretion to accept an entity that is very similar to the specified categories of eligible entities but that does not satisfy the precise technical requirements in the definition as an eligible_entity each home_office or branch that is a qi must qualify independently and be approved to act as a qdd the application should note why the applicant is an eligible_entity if applicable applicant must provide the name and jurisdiction of its regulator and the regulator of its home_office a partnership can apply to be a qdd if it qualifies as an eligible_entity additional terms that would apply in the case of an agreement entered into with a partnership slide duties and obligations application_for qdd status what information should an applicant provide applicants must apply to enter into a qi_agreement and include the information on the application relating to qdds business operated types of potential sec_871 transactions for which it makes payments and approximate value in u s dollars types of potential sec_871 transactions and underlying securities for which it receives payments and approximate value in u s dollars equity derivatives dealer business activities each applicant applicant’s entity classification such as a corporation partnership or disregarded_entity branch applicants entity classification of its home_office account opening procedures note re application in applicant may indicate that the value of the previous year’s transactions is zero when relevant information is unavailable presp-130410-14 slide duties and obligations application_for qdd status continued what about a qi who is renewing its application and wants to become a qdd a qi that seeks to renew its qi_agreement and also seeks to act as a qdd must supplement the renewal request by providing all of the information required by the application relating to a qdd what know your customer kyc requirements apply to qdd applicants the kyc rules generally applicable to a qi also apply to a qdd if qi is a ffi and applying for qdd status on behalf of the home_office or any branch the applicant may only act as a qdd if that branch is located in a jurisdiction identified on the irs’s approved kyc list if a qi is a nffe and applying for qdd status on behalf of the home_office or any branch the qdd is not required to be located in a jurisdiction identified on the irs’s approved kyc list these qdds must document its account holders with withholding certificates slide duties and obligations application_for qdd status continued can a foreign_branch of a u_s_financial_institution apply to be a qdd yes a foreign_branch of a u_s_financial_institution may also apply for qi and qdd status provided it separately qualifies as an eligible_entity what tax_return does a foreign_branch of a u_s_financial_institution file the qdd activities must be include on the appropriate u s income_tax return eg form_1120 u s_corporation income_tax return any income deductions or losses reported on the form_1120 and pay its a qdd that is a foreign_branch of a u_s_financial_institution does not have a tax_liability under chapter separate qdd tax_liability slide duties and obligations documentation requirements for a qdd what type of withholding_certificate must a qdd provide to its counterparties a qdd must provide to its counterparties a qi withholding_certificate form_w-8imy indicating that it is receiving the payment as a qdd form_w-8imy is being revised as follows part question will be revised to clarify that a qi may be a qdd an additional certification will state that the qdd assumes primary withholding and reporting responsibilities under chapter sec_3 and and sec_3406 for any payments it makes on potential sec_871 transactions the qdd will be required to identify its entity classification corporation partnership or disregarded_entity in a qdd may provide a form_w-8imy indicating that it is awaiting qi-ein generally a withholding_agent may rely on this for up to 6-months what additional information a qdd provide on the form_w-8imy the qdd’s form_w-8imy must designates the accounts for which the qdd receives payments from potential sec_871 transactions or underlying securities receives payments on potential sec_871 transaction for which withholding is not receives payments on underlying securities for which withholding is required and identify the home_office or branch that is treated as the owner for u s tax purposes if as a qdd required applicable presp-130410-14 slide duties and obligations what document must a qdd obtain from its counterparties what efforts must a qdd makes to obtain documentation from its customers a qdd is required to obtain a withholding_certificate or other appropriate documentation from each of its counterparty to whom it makes a dividend_equivalent_payment the general documentation requirements applicable to a qi apply to a qdd a qdd agrees to use best efforts to obtain documentation from customers for which it is acting as a qdd and to whom it makes a reportable_payment when a qdd cannot reliably associate a payment with valid documentation from the customer presumption rules under chapter_3 or apply under sec_3406 if backup withholding is required slide duties and obligations qdd’s obligation to withhold assumption of primary withholding responsible a qdd must assume primary withholding responsibility for purposes of chapter sec_3 and for all payments it makes as a qdd dividend_equivalent payments a qdd must treat any dividend_equivalent as a u s source dividend non-dividend equivalent payments a qdd also assumes_primary_withholding_responsibility for any u s source fdap payments made with respect to a potential sec_871 transaction even if the payment is not a dividend_equivalent treaty rates if a qdd pays a dividend_equivalent to a beneficial_owner claiming a treaty benefits under the dividends article of an applicable income_tax treaty it may reduce the rate of withholding under chapter_3 election re other_payments a qi can elect whether or not to assume primary withholding responsibility for purposes of chapter sec_3 and for payments for which it is not required to act as a qdd slide backup withholding a qdd is responsible for backup withholding under sec_3406 for payments made as a qdd with respect to any potential sec_871 transaction provided the amount_paid is an amount subject_to chapter_3 or withholding or a reportable_payment under chapter duties and obligations qdd’s obligation to withhold continued time for withholding a qdd must withhold with respect to a dividend_equivalent_payment on the dividend payment_date for the applicable_dividend when stock has a record_date that is earlier than the payment_date dividends are considered paid on the payment_date the qdd must notify each payee in writing that it will withhold on the dividend payment_date before the time for determining the payee’s first dividend_equivalent_payment a qdd must determine whether any payment it makes on a potential sec_871 transaction is a dividend_equivalent deposits a qdd must deposit amounts withheld as provided under sec_6302 see sec_1_6302-2 by electronic funds transfer as provided under sec_31_6302-1 if the qdd has accumulated at the close of any calendar month an aggregate amount of undeposited taxes of dollar_figure or more deposit is due by the 15th day of the following month if at the close of any quarter-monthly period within a calendar month the aggregate amount of undeposited taxes is dollar_figure or more deposit is due within business days after the close of such quarter-monthly period presp-130410-14 slide duties and obligations qdd’s reporting obligations self-reporting the qdd other than a foreign_branch of a u_s_financial_institution must report its withholding_tax liability under chapter sec_3 and on form_1042 and must report its qdd tax_liability on the appropriate u s tax_return for the appropriate form is a form 1120-f it is expected that a qdd tax_liability will be reported on a qdd by qdd basis that is each qdd branch or qdd home_office would separately report the qdd tax_liability reconciliation statement prepared and available upon request that tracks the sec_871 amount for each dividend separately for each qdd separate forms 1042-s when qi is acting as both a qi and a qdd it must file separate forms 1042-s to report payments made in each capacity box 12b requires the withholding_agent to identify the appropriate chapter_3 status should be checked on the form 1042-s code qualified_intermediary code qualified_derivatives_dealer payments to u s persons a qi acting as a qdd must assume primary form_1099 reporting provided the amount_paid is a reportable_payment under chapter slide duties and obligations of a withholding_agent making payments to a qdd non-qdd payments received by a qdd all payments other than dividend_equivalent payments made to a qdd with respect to underlying securities will be subject_to_withholding and reporting if the payments would be subject_to_withholding and reporting to a non-qdd a qdd will be subject_to_withholding on dividends including deemed dividends beginning with those payments received on or after date a qdd will be subject_to_withholding on all payments other than dividend equivalents received by the qdd with respect to underlying securities separate form 1042-s to each qdd when a withholding_agent makes a payment to a qdd that is subject_to reporting under chapter_3 or a separate form 1042-s is required for each qdd each home_office qdd and each branch qdd should receive a separate form 1042-s slide duties and obligations compliance with qi agreement-- responsible_officer who is the responsible office for purposes of qdd compliance generally the responsible_officer is an officer of the qi with sufficient authority to fulfill the duties of a responsible_officer including the requirements to periodically certify and to respond to requests by the irs for additional information to review the qi’s compliance only a qi’s responsible_officer may make the certification to the irs a qi’s responsible_officer may designate a specific person to be responsible for qdd compliance the qi application and the accounts management system must identify the responsible_officer presp-130410-14 slide duties and obligations compliance program the responsible office must establish a compliance program the compliance program components applicable to a qi generally apply to a qdd as well for a qdd the compliance program specifically includes the following written policies and procedures addressing the documentation withholding reporting and other obligations and necessary to satisfy its qdd tax_liability training communicating the policies and procedures to any line_of_business that entering into potential sec_871 transactions as a qdd qdd tax_liability determinations ensuring that the qdd has appropriate systems to identify sec_871 transactions potential sec_871 transactions calculate the amount of dividends received in its qdd equity derivatives dealer capacity and the sec_881 taxes paid thereon calculate its net delta exposure determine the dividend amount per share determine its sec_871 amount and the related sec_881 taxes paid and its qdd tax_liability amount determine the amount of dividend_equivalent payments made by the qdd slide duties and obligations periodic review what information must the qdd provide as part of the periodic review qdd must require a reviewer to test obligations under the qi_agreement regarding its qdd activities the periodic review for the certification period will evaluate the qdd’s determinations as to whether or not transactions are sec_871 computations and determinations of dividend_equivalent amounts determinations regarding whether transactions are in its equity derivatives transactions dividends and taxes paid dealer capacity net delta exposure computation sec_871 amount and the calculation of its qdd tax_liability calculations of any other_amounts required to be included on the reconciliation schedule sampling is permitted to test accounts provided that the qdd has more than accounts the qdd and qi activities must be reviewed separately slide duties and obligations periodic review continued if the reviewer determines that underwithholding has occurred the qdd must report and pay any amount due the reviewer must review accounts of a qdd that received a reportable_payment to determine whether the qdd has documented the status of account holders properly the reviewer must determine that the qdd withheld when required on payments that it made with respect to potential sec_871 transactions the results of the periodic review must be documented in a written report addressed to the responsible_officer and must be available to the irs upon request the report for a qdd must also include the number of accounts that were not correctly categorized such as improperly designated as principal accounts or non-principal accounts equity derivatives dealer or non-equity derivatives dealer accounts errors with the qdd tax_liability such as incorrect determination of the net delta exposure the sec_871 amount and the taxes on the sec_871 amount presp-130410-14 slide duties and obligations periodic review continued the reviewer must determine whether the amounts of income taxes and other information reported was accurate by reviewing the reconciliation schedule and any information used to prepare the schedule or compute its qdd tax_liability reviewing the amounts required to determine the qdd’s sec_871 amounts and its qdd tax_liability over the applicable_period and reviewing such information to determine whether the sec_871 amounts and qdd tax_liability have been properly calculated reviewing amounts shown on form sec_1042 and forms 1042-s to determine whether the qdd properly took the information into account for example to calculate its qdd tax_liability the reviewer must review accounts designated as accounts for which qi acted as a qdd to determine whether the qi acted as a qdd for all potential sec_871 transactions and underlying securities for which it is required to be a qdd and not any other transactions and the sec_871 amount includes only the amounts in its equity derivatives dealer capacity and not amounts in its non-equity derivatives dealer capacity slide duties and obligations certification of internal controls the responsible_officer must make the certification required by the qi_agreement and must disclose any material failures that occurred during the certification period or a prior certification period if not previously discovered and disclosed material failures related to qdds failing to establish written policies regarding its obligations as a qdd under this agreement failing to satisfy or timely pay its qdd tax_liability slide duties and obligations calendar_year phase-in calendar_year phase-in year for qdds qdds must made a good_faith effort to comply with the sec_871 regulations and the relevant provisions of the qi_agreement relaxed enforcement if a qdd makes a good_faith effort it is expected that the irs will take that into account when enforcing and administering the qdd rules if qdd does not act in good_faith it is not entitled to phase-in relief exemption for withholding when a qdd receives a dividend on physical shares of stock or a dividend equivalents those payments are not subject_to tax if received in the qdd’s capacity as an equity derivatives dealer periodic review a qdd is not required to perform a periodic review with respect to its qdd activities or provide the factual information specified in appendix i qdd certification the certification of internal controls as applicable to its qdd activities is not required for the certification period ending in calendar_year qdd only needs to certify that it has made a good_faith effort to comply with the relevant provisions of the qi_agreement the certification is not required to be filed qdd must retain a record of the certification and supporting information until the end of the calendar_year presp-130410-14 slide example documentation required foreign corp usa corp form_w-8imy shares foreign broker dealer trs shares of usa corp form_w-8imy qdd trs shares of usa corp w-8ben w-8ben foreign corp call option delta shares of usa corp assume all transaction are in the qdd’s equity derivatives dealer capacity qdd provides a form_w-8imy to usa corp and foreign broker dealer the form_w-8imy indicates that it is acting as a qdd and assumes_primary_withholding_responsibility assuming that both are the beneficial owners of the transactions qdd receives the appropriate w-8ben from foreign corp and foreign corp foreign corp completes part ii of the w-8ben claiming treaty benefits slide example withholding on q1 dividend usa corp shares qdd foreign broker dealer trs shares of usa corp trs shares of usa corp call option delta shares of usa corp foreign corp foreign corp assume that usa corp pays a dollar_figure per share dividend in the st quarter usa corp does not withhold on the dividend payment to qdd see sec_1_1441-1 foreign broker dealer does not need to withhold on its dividend_equivalent_payment to qdd because it received a valid form_w-8imy see sec_1_1441-1 qdd will withhold dollar_figure 00x150x15 with respect to the dividend_equivalent_payment to foreign corp see sec_1_1441-1 qdd will not withhold on the call option held by foreign corp because a call with a delta of is not a sec_871 transaction see sec_1_1441-1 note sec_871 amount is zero long positions short positions slide example withholding on q1 dividend usa corp shares qdd foreign broker dealer trs shares of usa corp trs shares of usa corp call option delta shares of usa corp foreign corp foreign corp assume the facts are the same as example except usa corp pays a dollar_figure per share dividend in q1 of usa corp must withhold on the dividend payment to qdd because the exemption from withhold on actual dividends only applies in see sec_1_1441-1 usa corp would withhold dollar_figure the withholding obligations of foreign broker dealer and qdd will be the same as in example note sec_871 amount is zero long positions short positions and qdd is not entitled to a refund for the amount withheld by usa corp presp-130410-14 slide example net delta exposure to usa shares on q1 usa corp foreign broker dealer shares qdd trs shares of usa corp trs shares of usa corp call option delta shares of usa corp foreign corp foreign corp the facts are the same as example except that foreign corp has purchased a call option on with a delta of also assume that the deltas of the transactions remain the same as the initial delta this example also assumes that qdd calculations its long and short exposure in a commercially reasonable manner that only takes the delta and the number of shares into account qdd calculates its net delta exposure to usa corp shares at the end of the ex-dividend_date for the q1 dividend see sec_1_871-15 qdd’s long exposure to usa corp shares x delta x delta qdd’s short exposure to usa corp shares x delta x delta net delta exposure shares qdd’s tax_liability with respect to its sec_871 amount for the q1 dividend is dollar_figure qdd’s sec_871 amount with respect to usa corp ’s q1 dividend is dollar_figure net delta exposure x per share dividend amount dollar_figure the tax_liability on the sec_871 amount dollar_figure x dollar_figure is reduced but not below zero by the tax paid_by the qdd on the dividend it received dollar_figure x dollar_figure example net delta exposure with multiple qdd branches foreign foreign corp customer trs shares qdd long_party a foreign broker dealer foreign broker dealer trs shares qdd long_party qdd branch a forward shares home_office qdd delta call option on shares trs shares trs shares qdd branch b forward shares foreign corp foreign corp slide each qdd must determine its net delta exposure separately and only take into account transactions recognized and attributable to that qdd for u s federal tax purposes all transactions are in the qdds’ equity derivatives dealer capacity and with respect to the same stock and dividend home_office qdd withholding - withholding by foreign customer a - withholding by foreign bd - withholding by qdd on call option - on trs with qdd branch b net delta shares long positions short positions qdd branch a withholding - withholding by foreign bd - withholding by qdd branch a net delta shares long positions short positions qdd branch b withholding - by home_office qdd on trs with qdd branch - by qdd branch b on trs with foreign corp net delta shares long positions short positions slide example low delta calls option with customers usa corp shares trs shares of usa corp foreign broker dealer call option delta shares of usa corp qdd call option delta shares of usa corp foreign corp foreign corp assume that usa corp pays a dollar_figure per share dividend in the st quarter usa corp must withhold on the dividend payment to qdd because the exemption from withhold on actual dividends only applies in see sec_1_1441-1 usa corp would withhold dollar_figure foreign broker dealer does not need to withhold on its dividend_equivalent_payment to qdd because it received a valid form_w-8imy see sec_1_1441-1 qdd will not withhold on the call options held by foreign corp and foreign corp because a call with a delta of is not a sec_871 transaction see sec_1_1441-1 note that the qdd does not have a withholding obligation on call options with customers and the sec_871 amount is zero because long positions equal the short positions
